Citation Nr: 1102704	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-27 614	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an effective date earlier than September 29, 
2003, for a 20 percent rating for a scar of the left upper side 
associated with pneumonectomy, to include based on clear and 
unmistakable error (CUE).

2. Whether there was CUE in a January 6, 1969, rating decision 
that failed to assign a separate rating for a Muscle Group XXI 
injury.

3. Whether there was CUE in a December 5, 1977, rating decision 
that combined disabilities for neuropathy of the left radial and 
ulnar nerves which had previously been separately rated.

4. Whether there was CUE in a December 5, 1977, rating decision 
which terminated entitlement to a total disability evaluation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1965 to November 1968.  The effective date matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision which granted service connection for a scar of 
the upper left side, rated 20 percent, effective September 29, 
2003.  The CUE claims are before the Board on appeal from a July 
2005 rating decision.  In July 2007, finding CUE, the RO granted 
an earlier effective date of March 30, 1978, for the award of 
service connection for the pneumonectomy scar, and assigned a 10 
percent rating for the period prior to September 28, 2003.  

The Board notes that the Veteran initiated an appeal seeking 
separate ratings for bone disability and muscle disability as a 
result of injury to the left humerus; he withdrew the appeal in 
this matter in March 2010.  Likewise, that same month he withdrew 
an appeal he had initiated in the matter of the rating for 
residuals of left fifth and sixth rib fractures.


FINDINGS OF FACT

1. During service in March 1968 the Veteran sustained multiple 
gunshot wounds to the chest and left arm and underwent a left 
pneumonectomy.

2. The Veteran's original claim for VA compensation benefits for 
residuals of the gunshot wounds was received on September 23, 
1968.

3. Based on the Veteran's September 1968 application, and the 
evidence then of record, the AOJ on January 6, 1969 granted 
service connection for left pneumonectomy, pleural cavity injury, 
left radial nerve neuropathy, left ulnar nerve neuropathy, 
residuals of a fracture of the left humerus, and residuals of a 
fracture of the left 5th and 6th ribs; he was notified of the 
AOJ's determination, and his appellate rights, but he did not 
initiate an appeal within one year.

4.  A January 24, 1969, rating decision awarded the Veteran TDIU.

5.  In December 1969 and in February 1974 the AOJ confirmed and 
continued the Veteran's disability ratings; in each instance he 
was notified of the AOJ's determination and his appellate rights, 
but did not initiate an appeal within one year.

6.  In December 1977 the AOJ terminated TDIU; combined separate 
ulnar and radial nerve disorders into a single disability rating; 
and did not assign a separate compensable rating for a 
pneumonectomy scar.

7. The evidence actually or constructively of record at the time 
of the January 1969, December 1969, February 1974, and December 
1977 adjudications did not undebatably show that the Veteran had 
a pneumonectomy scar that was tender and painful on objective 
demonstration, poorly nourished with repeated ulceration, or 
otherwise caused compensable limitation of function.

8.  On January 3, 1978 the AOJ received a claim from the Veteran 
wherein he requested that his injuries be reevaluated, and a 
subsequent VA examination showed a tender pneumonectomy scar.

9.  Prior to September 29, 2003, the Veteran's pneumonectomy scar 
was not manifested by markedly tender scar or by a scar that 
caused limited motion in an area exceeding 12 square inches.

10.  The appellant has not alleged with specificity that there 
was CUE in any VA decisions prior to April 1978 with respect to 
the pneumonectomy scar.

11. The RO's December 1977 rating decision which terminated TDIU 
and combined ulnar and radial nerve disorders into a single 
rating was supported by the evidence then of record, and it is 
not shown that the applicable statutory and regulatory provisions 
existing at that time were incorrectly applied.


CONCLUSIONS OF LAW

1. The AOJ's January 1969, December 1969, February 1974, and 
December 1977 adjudications were not timely appealed, and are 
final.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2010).

2. The AOJ did not commit CUE in January 1969, December 1969, 
February 1974, and December 1977 adjudications in that it failed 
to grant service connection (and a separate compensable rating ) 
for a pneumonectomy scar.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2010).

3. An earlier effective date of January 3, 1978, is warranted for 
the award of service connection and a 10 percent rating for a 
pneumonectomy scar.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5108, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.159, 3.303, 3.400 (2010).

4.  The AOJ did not commit CUE in a December 1977 adjudication 
which combined radial and ulnar neurological disabilities into a 
single disability rating.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2010).

5.  The AOJ did not commit CUE in a December 1977 adjudication 
which terminated TDIU.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Although the VCAA is generally applicable to all claims filed on 
or after the date of its enactment, it does not apply to CUE 
claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
"there is nothing in the text or the legislative history of VCAA 
to indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  A claim of CUE is 
not by itself a claim for benefits; CUE is fundamentally 
different from any other kind of action in the VA adjudicative 
process.  A litigant alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision based 
upon CUE.  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE claims.  See also 
38 C.F.R. § 20.1411(c), (d).

The discussion of the VCAA that follows is limited to the 
principles that apply to the assignment of an effective date in 
the context of a direct appeal from an award of service 
connection.

A. The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, (4) 
degree of disability, and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, 
notice with respect to each of these elements must be provided to 
the claimant prior to the initial unfavorable decision by the 
AOJ.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify with respect to the earlier effective date issue 
that is currently being adjudicated.  By way of a VCAA notice 
letter sent to the Veteran in March 2006, the AOJ informed the 
Veteran of the manner in which effective dates are assigned.  The 
Veteran has not alleged that notice was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2008).  
This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).

Here, the Board finds that the duty to assist has been fulfilled 
with respect to the earlier effective date issue that is 
currently being adjudicated.  The outcome of this issue turns, 
not on a medical determination, but rather on a determination as 
to the date(s) that claims for service connection were filed, and 
whether a prior adverse decision contained CUE.  A medical 
examination and/or opinion is not necessary.  The Veteran's 
applications for benefits are of record, as are all pertinent 
procedural documents.  There is no suggestion in the record that 
any additional evidence relevant to these issues is available.  
No further development action is required.

II. Effective Date Claim for Pneumonectomy Scar

A.	Factual Background

The Veteran sustained multiple gunshot wounds to the left arm and 
chest while in the Republic of Vietnam on March 1, 1968.  His 
original claim for VA compensation for residuals of those 
injuries was received on September 23, 1968.  Based on that 
application, and the evidence then of record, the AOJ on January 
6, 1969 granted service connection for left pneumonectomy, 
pleural cavity injury, left radial nerve neuropathy, left ulnar 
nerve neuropathy, residuals of a fracture of the left humerus, 
and residuals of a fracture of the left 5th and 6th ribs.  The 
Veteran was notified of the AOJ's determination, and his 
appellate rights; he did not initiate an appeal within one year. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2000).  As a result, the AOJ's decision became final.  
38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.1103 (2010).

Subsequently, a January 24, 1969 rating decision granted TDIU, 
and a December 1969 rating decision confirmed and continued the 
ratings assigned in January 1969.  Thereafter, rating decisions 
dated in February 1974 and December 1977 reevaluated the 
Veteran's service-connected disabilities but did not award 
service connection and a compensable rating for a separate entity 
of a pneumonectomy scar.  In each case, the Veteran was notified 
of the AOJ's determination and his appellate rights, but he did 
not initiate an appeal within one year. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  As a result, 
the AOJ's decisions became final.  38 U.S.C.A. § 7108 (West 
2002); 38 C.F.R. § 20.1103 (2010).

Following the final, unappealed decision in December 1977, an 
informal claim for compensation was received on January 3, 1978, 
wherein the Veteran requested that his injuries be reevaluated.  
In the subsequent March 30, 1978, VA examination report, it was 
noted that his pneumothoracotomy scar was "slightly tender" and 
was causing "some pull on the side of his chest."  An April 
1978 rating decision did not grant service connection for 
pneumonectomy scar.

Beginning in September 2003, the Veteran requested "revaluation 
[sic] of his service-connected disabilities, left lung, pleural 
cavity, left radial, ulnar, and median nerves, left shoulder and 
all other service-connected disabilities that are discovered 
during the revaluation."  A May 2004 rating decision, in part, 
granted service connection for a scar of the left upper side, 
rated 20 percent, effective September 29, 2003.

Subsequently, in July 2007 the AOJ found that "[c]lear and 
unmistakable error has been identified" and granted a 10 percent 
rating for the scar effective from March 30, 1978 "on a facts 
found basis."  The AOJ noted a VA examination of March 30, 1978, 
when the Veteran described a "pulling pain in the area of prior 
thoracotomy" and the diagnosis was a slightly tender scar. 

In the present appeal, the Veteran seeks to establish an 
effective date as early as December 1968 for the award of service 
connection and a separate 20 percent rating for the left upper 
side scar secondary to the service-connected pneumonectomy.  He 
maintains in essence, that the scar and the disability associated 
with it were present when he filed his original claim for 
benefits in September 1968.  Although he does not identify a 
specific rating decision, he states that the AOJ committed clear 
and unmistakable error (CUE) in not assigning service connection 
effective in December 1968.

B.	 Applicable Law

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection is also warranted where 
the evidence of record shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2010); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, in order to prove service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus, or link, between the current 
disability and the in-service disease or injury.  See, e.g., Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In order for benefits to be paid to any individual under the laws 
administered by VA, a specific claim in the form prescribed by 
the Secretary must be filed.  38 C.F.R. § 3.151(a) (2010).  A 
"claim" or "application" is defined by VA regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action, indicating an 
intent to apply for one or more benefits . . . ."  38 C.F.R. 
§ 3.155(a) (2010).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.

If a veteran files an application for service connection with VA, 
and all or part of the claim is disallowed, he has the right to 
appeal the disallowance to the Board.  See, e.g., 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2010).  If he does not initiate an appeal within one year, 
however, the decision becomes final.  See 38 C.F.R. §§ 20.302(a), 
20.1103 (2010).  Thereafter, any award based on a subsequently 
filed application for the same disability can ordinarily be 
effective no earlier than the date of the new application.  See 
38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(2), (r) (2010).

An exception to this rule applies if it established that the AOJ 
committed CUE in the prior final disallowance.  See 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  CUE is a very 
specific and rare kind of error, however.  It is the kind of 
error, of fact or law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See, e.g., Bustos v. West, 179 F.3d 
1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct 
facts, actually or constructively of record at the time of the 
prior adjudication, were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  Mere disagreement as 
to how the facts were weighed or evaluated is not CUE.  Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).  Neither is VA's breach of the 
duty to assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 
2002).
C. CUE Analysis of Pneumonectomy Scar

In general, if a party wishes to have a claim of CUE considered 
on the merits, he must set forth clearly and specifically the 
alleged CUE of fact or law in the challenged decision(s), the 
legal or factual basis for those allegations, and argument as to 
why the result would have been manifestly different but for the 
alleged error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Thus far, the appellant has not identified a particular 
rating decision with which he objects.  Nor has he articulated 
allegations of error with any specificity.  However, to the 
extent his reference "that a service-connected disability [for 
the pneumonectomy scar] was not assigned in December 1968" is a 
reference to an unspecified error in the initial January 1969 
rating decision, the Board will review that decision.  

The Veteran's first claim for service connection was filed in 
September 1968 and sought benefits with respect to a fracture of 
the 5th and 6th ribs and acquired absence of the left lung.  No 
mention of an associated pneumonectomy scar was made either in 
the claim or the Veteran's subsequent statements.  As he appears 
to argue that his September 1968 claim included a claim of 
service connection and a compensable rating for a separate entity 
of pneumonectomy scar, the January 1969 rating decision is deemed 
to have denied such benefit.  See Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006) (if the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, and 
the RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins to 
run.).  Therefore, while the January 1969 rating decision did not 
explicitly address whether service connection was warranted for a 
pneumonectomy scar, the rating decision is deemed to have denied 
such claim.

The evidence of record at the time of the January 1969 
adjudication included the Veteran's service treatment records 
showing that he underwent a left total pneumonectomy on the date 
of his injury in March 1968.  The 1968 service Medical Board 
report noted "a healed scar beneath the left axilla and up along 
the left scapula."  

To the extent that the Veteran argues that there was error in the 
subsequent December 1969 rating decision, any such claim must be 
denied for the same reasons.  The evidence of record at the time 
of the December 1969 rating decision included a November 1969 VA 
examination which noted "a posterolateral thoracotomy scar on 
the left side" which was described as a "little more broad than 
average, but is well healed."  The Board is aware that the 
Veteran's representative, in an August 14, 2010, written 
statement, argued that one of the Veteran's scars was described 
as "moderately [sic] depressed" on the November 1969 VA 
examination.  It is assumed that the argument would be that such 
a description would require a compensable evaluation.  However, 
the November 1969 examination is clear that the "modestly 
depressed" description refers not to the pneumonectomy scar but 
to a 2 inch by 1/2 inch scar overlying the left deltoid.  

Likewise, at the time of subsequent, unappealed rating decisions 
in February 1974 and in December 1977 the evidence did not 
undebatably establish that the Veteran's pneumonectomy scar was: 
tender and painful on objective demonstration, poorly nourished 
with repeated ulceration, or otherwise caused compensable 
limitation of function.  Again, although service connection for a 
separate entity of a compensable pneumonectomy scar was not 
specifically adjudicated in these rating decisions, they are 
deemed to have denied such benefit.

The available records reflected no further complaints or findings 
pertaining to the pneumonectomy scar during this period.  The 
evidence did not undebatably establish that he suffered from a 
pneumonectomy scar that was tender and painful on objective 
demonstration, poorly nourished with repeated ulceration, or 
otherwise causative of limitation of function.  See 38 C.F.R. §§ 
4.118, Codes 7803-7805 (1969); see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) (indicating that, in order to satisfy the 
requirement of a current disability, the evidence must establish 
the presence of compensable complications).

The Board recognizes that no VA examination was performed prior 
to the January 1969, February 1974, or December 1977 rating 
decisions.  However, it is well established that a claim of CUE 
cannot be premised on VA's failure to fulfill the duty to assist.  
See Cook, supra.  Nor can such claim be premised on evidence that 
was neither actually or constructively of record at the time of 
the challenged adjudication.

The criteria in effect at the time of the January 1969, December 
1969, April 1974, and December 1977 rating decisions provided for 
a grant of service connection if a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. § 3.303(a) (1969).  Although the 
Veteran underwent a surgical procedure during service that 
resulted in scarring, the evidence of record at the time of these 
rating decisions did not establish the presence of any 
compensable disability resulting from the pneumonectomy scar (of 
itself).

Thus, the Veteran has not demonstrated that the law in effect at 
the time of the January 1969, December 1969, February 1974, and 
December 1977 rating decisions was incorrectly applied or that 
the correct facts, as they were known at the time, were not 
before the adjudicators.  The evidence of record at the time of 
these decisions established that the pneumonectomy scar was not 
productive of any disability, and given the law in effect at the 
time of these rating decisions, there is no showing that the RO 
committed CUE with respect to the failure to grant service 
connection (and a compensable rating) for a pneumonectomy scar.  
The Veteran may disagree with how the RO chose to weigh and 
evaluate the evidence of record, but as noted above, such 
disagreement can never serve as the basis for a finding of CUE.  
See Fugo, 6 Vet. App. at 44.  Therefore, the claim for CUE must 
be denied.

D. Effective Date Analysis

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for an effective date prior to 
September 29, 2003, for a 20 percent rating for a scar of the 
left upper side; however, the Board finds that an effective date 
of January 3, 1978 is warranted for a 10 percent rating 
associated with the pneumonectomy scar.  

Under applicable law, outlined above, and in the absence of a 
finding of CUE in the 1969, 1974, and December 1977 rating 
decisions, the effective date of the subsequent award(s) of 
service connection can be no earlier than the date the new 
application.  

The record on appeal shows that, following the final, unappealed 
decision in December 1977, an informal claim for compensation was 
received on January 3, 1978, when the Veteran requested that his 
injuries be reevaluated.  

Given that the evidence of record documents that the Veteran's 
pneumonectomy scar was present prior to the date of receipt of 
his January 1978 claim and given the Veteran's assertions that he 
has experienced pain in the area of the pneumonectomy scar since 
before he filed his claim in January 1978, the effective date for 
the grant of service connection for the pneumonectomy scar is the 
date of receipt the new application, which is January 3, 1978.  

Next, turning to the Veteran's contention that a 20 percent 
rating is warranted for his pneumonectomy scar prior to September 
29, 2003, the Board finds that prior to September 29, 2003, the 
pneumonectomy scar was not manifested by symptoms that would 
warrant a 20 percent rating.

VA regulations pertaining to skin disorders were revised several 
times during the period in question, January 3, 1978, to 
September 29, 2003.  The version 38 C.F.R. § 4.118 effective at 
the outset of this period did not provide for a rating in excess 
of 10 percent for non-burn scars, as here, except where they were 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118 (1978).  However, the evidence of record does 
not show limitation of motion of the chest that would warrant a 
rating in excess of 10 percent and that was not already 
contemplated by the ratings for the Veteran's other service-
connected disabilities.  [Pyramiding, or the evaluation of the 
same disability under separate diagnostic codes, is prohibited by 
regulation.  38 C.F.R. § 4.14.]  The Veteran was during this time 
service-connected at 60 percent for pneumonectomy with pleural 
cavity injury. 

Effective August 30, 2002, scar rating regulations were amended 
to allow for a 20 percent rating for scars that are deep or cause 
limited motion in an area exceeding 12 square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  However, until his December 2003 
VA examination, there is no evidence of limited motion due to the 
scar over such a large area.

The Board is aware of the Veteran's contentions that "the scar 
and its condition have not changed since inception".  The 
Veteran is competent to describe pain and other symptoms of his 
scar.  However, the Board does not find his statements that he 
has experienced exquisite pain due to the scar since service 
credible because the contemporaneous evidence contradicts his 
statements.  Significantly, the March 1978 VA examination report 
noted that the pneumonectomy scar was only "slightly tender."  
In addition, the Veteran's written statements sent to VA between 
1978 and 2003, although they assert numerous symptoms and 
complaints with respect to the residuals of the gunshot wounds to 
his chest, do not specifically report symptoms related to the 
pneumonectomy scar.   

Given that the evidence of record does not more nearly 
approximate the requirements for a 20 percent rating at any time 
prior to September 29, 2003, an earlier effective date for the 20 
percent rating is not warranted.

III. Whether there was CUE in a January 1969 rating decision in 
that it failed to assign a separate rating for Muscle Group XXI 
injury

The Veteran claims that there was CUE in the January 6, 1969 
rating decision in the failure to assign a separate rating for 
Muscle Group XXI.  The assignment of a disability rating can be 
grounds for CUE if it is later shown that the undisputed, 
contemporaneous medical evidence warranted assignment of a higher 
disability evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 
(1991).  However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  Eddy 
v. Brown, 9 Vet. App. 52, 54 (1996).  Likewise, the failure to 
fulfill the duty to assist cannot constitute CUE.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996).

The rating decision in question granted a 60 percent rating for 
left pneumonectomy under Diagnostic Code 6815 and a 20 percent 
rating for pleural cavity injury under Diagnostic Code 6818.  The 
rating schedule provided a 20 percent rating under Diagnostic 
Code 6818 for moderate pleural cavity injuries manifested by 
bullet or missile retained in lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of excursion 
of diaphragm or of lower chest expansion.  38 C.F.R. § 4.97 
(1969). 

A review of the evidence in the file at the time of the January 
1969 rating shows that the medical evidence consisted of the 
Veteran's service treatment records.  His service Medical Board 
report noted some shortness of breath on exertion, described as 
"minimal" in another section of the report.  A few scattered 
coarse inspiratory ronchi were also noted.

In 1969, Diagnostic Code 5321 pertained to Muscle Group XXI and 
provided for 0, 10, and 20 percent ratings for disability 
involving the muscles of respiration, the thoracic muscle group.  
38 C.F.R. § 4.73 (1969). 

At the time of the January 1969 rating decision, VA regulations 
included 38 C.F.R. § 4.14 which prohibited pyramiding, or "[t]he 
evaluation of the same disability under various diagnoses . . . 
."  In this regard, the Board notes that Diagnostic Code 6818 
and Diagnostic Code 5321 both provided for compensation based on 
impairment of the muscles of respiration (Diagnostic Code 5321), 
described as "some limitation of excursion of diaphragm or of 
lower chest expansion" under Diagnostic Code 6818.

With respect to the criteria under Diagnostic Code 6818, the 
Veteran's pleural cavity injury was not manifested by a bullet or 
missile retained in the lung as he was separately receiving 
compensation for the absence of the lung under Diagnostic Code 
6815.  Therefore, his award of compensation under Diagnostic Code 
6818 appears to be based on the alternative criterion, the 
injury's impact on his muscles of respiration.   

In other words, it is fair to say that one correct interpretation 
of the law in 1969 was that 38 C.F.R. § 4.14 precluded separate 
ratings under Diagnostic Code 5321 and Diagnostic Code 6818.  
Therefore, given that reasonable minds could differ as to the 
propriety of a separate rating under Diagnostic Code 5321 in this 
case, any error in not assigning a separate rating cannot rise to 
the level of CUE.

In the absence of the kind of error of fact or law which would 
compel the conclusion that a separate rating under Diagnostic 
Code 5321 was warranted in 1969, there is simply no basis upon 
which to find CUE in this aspect of the January 6, 1969 decision.

IV.  Whether there was CUE in a December 1977 rating decision 
that assigned a single rating for radial and ulnar nerve damage

As noted above, on January 6, 1969, the AOJ granted service 
connection, in part, for left radial nerve neuropathy, rated 20 
percent disabling under Code 8514, and left ulnar nerve 
neuropathy, rated 10 percent disabling under Code 8516.  

In a December 1977 rating decision, the RO found that there was 
CUE in the January 6, 1969, rating decision which had granted 
separate ratings for neuropathy of the left radial and ulnar 
nerves.  The December 1977 decision therefore combined the two 
ratings into one disability, rated  under Diagnostic Code 8599-
8514 and reduced the rating to a noncompensable level.  As an 
initial matter, the Board notes that the procedural requirements 
of 38 C.F.R. § 3.105 (1977) were followed in this case.  That is, 
the RO delayed a reduction in compensation benefits pending the 
expiration of a 60-day period in which the Veteran might present 
further evidence and argument to rebut the RO's finding.

Subsequently, an April 2006 administrative review of the file by 
the Director, Compensation and Pension Service, found that the 
Veteran had a protected, combined disability rating of 20 percent 
disabling from December 1, 1977 for the ulnar and radial nerve 
disability.  A July 2007 rating decision clarified that the 
separate 20 and 10 percent ratings were in effect from December 
1, 1968, to November 30, 1977.  Thereafter, a combined 20 percent 
rating for ulnar and radial nerve disability was assigned under 
Diagnostic Codes 8519-8514.

The Veteran argues that the radial and ulnar disabilities are 
separate and that it was error to combine the disabilities in the 
December 1977 rating decision.  That argument must be rejected, 
because such separate ratings were not clearly authorized under 
the law that existed at the time of the December 1977 
adjudication.

The Board finds that the law at the time did not require, and in 
fact, it discouraged, separate evaluations under Diagnostic Codes 
8514 and 8516.  As noted in 38 C.F.R. § 4.14 (1977), 
"[d]isability from injuries to the . . . nerves of an extremity 
may overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation."  In the 
case of nerve damage, a special rule directed that "[c]ombined 
nerve injuries should be rated by reference to the major 
involvement, or if sufficient in extent, consider radicular group 
ratings."  38 C.F.R. § 4.124a, Note after Diagnostic Code 8719 
(1977).  Thus, the statutory or regulatory provisions extant in 
1977 did not compel the conclusion that a rating under the 
Diagnostic Code for each nerve separately-radial and ulnar-was 
required.  

In the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon which 
to find CUE in the December 1977 decision with respect to 
combining the radial and ulnar nerve disabilities.  Moreover, 
given the symptoms, findings, and diagnoses, the Board finds that 
evaluating the Veteran's neurological disability of the left 
upper extremity as a single disability, as the RO did in 1977, 
was most appropriate.  Accordingly, as the AOJ found in December 
1977, because there was a violation of the regulation forbidding 
pyramiding, there was an undebatable error in the original 
assignment of separate neurological ratings in 1969.  This error 
was of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, as the 
Veteran would have only been assigned a single 20 percent rating 
for his ulnar and radial nerve disabilities.  The proper remedy 
was to combine those disabilities under the same rating, by 
assigning the rating pursuant to Diagnostic Code 8519-8514.

There was a proper basis for the finding of CUE in the January 
1969 rating decision.  As such, the Board finds that the actions 
taken by the RO in the December 1977 rating decision, in which 
the RO combined the ulnar and radial nerve disabilities, were 
proper.  

V.  Whether there was CUE in a December 1977 rating decision
that terminated TDIU

A January 24, 1969 rating decision granted the Veteran TDIU.  In 
a December 1977 rating decision, the AOJ terminated his 
entitlement to a TDIU rating, finding that the evidence of record 
did not show that his service-connected disabilities prevented 
all forms of gainful employment.  The Veteran argues that it was 
error to terminate TDIU in the December 1977 rating decision. 

An October 1977 proposed rating action noted that the Veteran had 
reported in September 1977 that he had been working full-time for 
the post office since June 1977.  An immediate VA examination was 
requested to reevaluate the Veteran's service-connected 
disabilities.  It was also noted that an apparent error had been 
made in his rating with respect to pyramiding of disabilities.  
The Veteran then wrote the AOJ and reported that his employment 
with the post office was temporary summer employment.

A November 1977 letter from the Veteran's representative noted 
that the Veteran had failed to report for the scheduled VA 
examination "and has expressed to me that he will not come in 
for any further examinations unless he specifically knows the 
purpose of the examination."  The representative also stated 
that "he has advised me that he wishes no further contact with 
the Veterans Administration . . . ."  Further, the 
representative reported that the Veteran "does not wish to be 
maintained on the 100% evaluation if it means that he will be 
continually harassed with the completion of the VA Form 21-4140 
[the VA employment questionnaire]."

Thereafter, the December 1977 rating decision reduced his 
combined service-connected disability rating from 80 percent to 
60 percent based on his failure to report for the required 
examination and found that TDIU was not shown as "the evidence 
of record does not show that his disabilities prevent all forms 
of gainful employment."  TDIU was terminated effective December 
31, 1977.  
As an initial matter, the Board notes that the procedural 
requirements of 38 C.F.R. § 3.105 (1977) were followed in this 
case.  That is, the RO delayed a reduction in compensation 
benefits pending the expiration of a 60-day period in which the 
Veteran might present further evidence and argument to rebut the 
RO's finding.  The Veteran did not appeal that decision, and it 
became final. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16(b) (1977).

In challenging the December 1977 RO rating decision which 
terminated TDIU, the Veteran contends that the RO committed clear 
and unmistakable error in that it violated 38 C.F.R. 
§ 3.343(c)(1977) which stated that "in reducing a [TDIU] rating, 
the provisions of § 3.105(e) are for application but caution must 
be exercised in such a determination that actual employability is 
established by clear and convincing evidence."  However, the 
regulations at that time also included 38 C.F.R. § 3.655(1977) 
which provides that "[w]hen a veteran without adequate reason 
fails to report for Veterans Administration examination, . . . 
the awards to the veteran . . . will be discontinued . . . ."

Based on the evidence of record, the Board finds that the 
December 1977 rating decision which discontinued his TDIU was not 
clearly and unmistakably erroneous.  The evidence of record 
reveals that the Veteran was scheduled for a VA examination and 
failed to report for that examination after being notified.  
Further, the evidence at that time reveals that the Veteran was 
willing to discontinue his total compensation benefits as he did 
not want to complete necessary paperwork.  Because of this 
failure to report the RO properly discontinued his TDIU.

With respect to the Veteran's contention that the evidence of 
record at the time of the December 1977 decision did not show 
clear and convincing evidence of actual employability, such is 
merely a non-specific allegation that the RO's December 1977 
decision was erroneous.  The Court has held that a claim alleging 
improper weighing and evaluating of the evidence in a previous 
adjudication, or a general, non-specific claim, does not meet the 
restrictive definition of CUE.  See Fugo, supra.

In short, the Board concludes that the December 1977 rating 
decision with respect to the termination of TDIU benefits does 
not include the kind of error of fact or law which would compel a 
conclusion that the result would have been manifestly different 
but for the alleged error, and there is no basis upon which to 
find CUE in that aspect of the decision.


ORDER

An effective date of January 3, 1978 for a 10 percent rating for 
a pneumonectomy scar is granted, subject to the regulations 
governing payment of monetary awards.

An effective date prior to September 29, 2003 for a 20 percent 
rating for a pneumonectomy scar is denied.

The appeal to establish CUE in a January 6, 1969 rating decision 
in that it did not assign a separate compensable rating for 
Muscle Group XXI is denied.

The appeal to establish CUE in a December 1977 rating decision in 
that it did not continue separate ratings for ulnar and radial 
neuropathy is denied.

The appeal to establish CUE in a December 1977 rating decision 
that terminated TDIU is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


